PER CURIAM.
Robert Hauss, (the Appellant), appeals his sentence imposed as a result of his conviction and adjudication of guilt for multiple counts of D.U.I. The Appellant argues that the written order does not conform to the oral pronouncement of sentence.
The State has conceded error in this case. Therefore, we affirm the Appellant’s conviction, but remand to the trial court to enter a written order conforming to the trial judge’s oral pronouncement at sentencing. See Cheshire v. State, 568 So.2d 908, 913 (Fla.1990).
AFFIRMED.
GUNTHER, STONE and KLEIN, JJ., concur.